It would seem that the motion to dismiss the bill might also well have been granted upon the ground that there was an adequate remedy at law. The matters alleged in the bill — if they had been well founded in equity — could have been asserted in the action at law by way of equitable replication to the city's plea of the statute of limitations, if and when interposed. See Section 4302, Compiled Gen. Laws of 1927.
DAVIS, C. J., concurs.
                          ON REHEARING. Macfarlane, Pettingill, Macfarlane  Fowler, for Appellee.